DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-5, 9, 12-14, 16-18, 21, and 29-30 are pending and have been examined in this application. 
Information disclosure statements (IDS) have been filed on 12/20/2019, 07/16/2021, 08/18/2021, and 03/30/2022 and reviewed by the Examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-21) and Species A (Figs. 1-4) in the reply filed on 11/19/2021 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “an insulated delivery tube” in claim 30 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 3 is objected to because of the following informalities: The Examiner suggests changing “at least on of” in line 1 to --at least one of--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 9, 12-14, 16-18, and 21 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Newman et al. (U.S. Pat. 6974126).
In regard to claim 1, Newman et al. discloses an air or gas operated pump that is configured to be in fluid communication with a source of a chemical agent via a first conduit (Fig. 4, where the pump 15 is in fluid communication with a source of a chemical agent 13 via a first conduit 14); a mixing chamber (Fig. 4, where there is a mixing chamber 23), wherein: the pump is in fluid communication with the mixing chamber via a second conduit (Fig. 4, where the pump 15 is in fluid communication with the mixing chamber 23 via a second conduit 16); the mixing chamber comprises: a body portion comprising: a first end; and a second end; and a neck portion extending outwardly from the body portion (Fig. 4, where the mixing chamber 23 at least has a first end, a second end, and a neck portion 12 extending outwardly from a body portion); and the second conduit is configured to enable transport of the chemical agent into the mixing chamber via a first chamber entrance located at the neck portion (Fig. 4, where the second conduit 16 is configured to enable transport of the chemical agent into the mixing chamber 23 via a first chamber entrance 20 located at the neck portion 12); the first chamber entrance comprises a nozzle that is configured to atomize the chemical agent prior to entry to the neck portion (Column 7, lines 34-42 and Fig. 4, where the first chamber entrance 20 comprises a nozzle that is configured to atomize the chemical agent at least prior to entry to the neck portion (acetic acid is atomized at least at the entrance of the neck portion 12 where lines 9 and 16 meet); and a heater that is configured to: be in fluid communication with a gas stream (Fig. 4, where there is a heater 4 in fluid communication with a gas stream (carbon dioxide)); and to heat the gas stream to produce a hot gas stream (Fig. 4, where the heater 4 heats gas 1 to produce a hot gas stream); wherein: the heater comprises an outlet in fluid communication with a second gas conduit (Fig. 4, where the heater 4 is in fluid communication with a second gas conduit 8), the second gas conduit separating into two separate channels to split the hot gas stream into a first hot gas stream and a second hot gas stream (Fig. 4, where the second gas conduit 8 is split into a first hot gas stream 9 and a second hot gas stream 10); the first hot gas stream is directed into the mixing chamber at the first chamber entrance (Fig. 4, where the first hot gas stream 9 is directed into the mixing chamber 23 at the first chamber entrance 20); the second hot gas stream enters the mixing chamber via a second chamber entrance located at or adjacent to the first end of the mixing chamber (Fig. 4, where the second hot gas stream 10 enters the mixing chamber 23 via a second chamber entrance (where 10 is shown entering the mixing chamber 23) located at or adjacent to the first end of the mixing chamber 23) and the first hot gas stream contacts the chemical agent in the neck portion of the mixing chamber (Column 7, lines 34-42 and Fig. 4, where the first hot gas stream 9 contacts the chemical agent in the neck portion 12 of the mixing chamber 23), vaporizing at least part of the chemical agent to form a vaporized chemical agent (Column 7, lines 34-42 and Fig. 4, at least part of the chemical agent is vaporized where lines 9 and 16 meet); and the vaporized chemical agent travels towards the body portion to meet and intersect the second hot gas stream (Fig. 4, where the vaporized chemical agent travels towards the body portion (of mixing chamber 23) to meet and intersect the second hot gas stream 10).
In regard to claim 3, Newman et al. discloses the vaporizing apparatus of claim 1, wherein at least one of the gas stream and the chemical agent originate from a source external to the vaporizing apparatus (Fig. 4, where the gas stream 8 and chemical agent originates from a source (respectively, 1 and 13) external to the vaporizing apparatus).
In regard to claim 9, Newman et al. discloses the vaporizing apparatus of claim 1, wherein the heater is configured to heat the gas stream to a predetermined temperature, the predetermined temperature being determined at least in part with reference to at least one of a composition of the chemical agent and a composition of the gas stream (Column 8, lines 28-34 and Fig. 4, where the heater 4 heats the gas stream to a predetermined temperature based at least in part on the composition of the gas (temperature of carbon dioxide is changed by controller 26 to maintain a desired temperature)).
In regard to claim 12, Newman et al. discloses the vaporizing apparatus of claim 1, wherein the first hot gas stream enters the mixing chamber in a first direction and the second hot gas stream enters the mixing chamber in a second direction (Fig. 4, where the first hot gas stream 9 enters the mixing chamber in a first direction (direction the gas stream enters the chamber at 20) and the second hot gas stream 10 enters the mixing chamber in a second direction (direction the gas stream 10 enters the chamber)).
In regard to claim 13, Newman et al. discloses the vaporizing apparatus of claim 12, wherein the first direction and second direction are substantially perpendicular to each other (Fig. 4, where the first direction (how the gas stream 9 enters the chamber at 20) and second direction (how the gas stream 10 enters the chamber) are substantially perpendicular).
In regard to claim 14, Newman et al. discloses the vaporizing apparatus of claim 1, wherein the chemical agent enters the mixing chamber substantially as a chemical agent particle stream (Column 7, lines 52-56 and Fig. 4, where the chemical agent stream 16 enters the mixing chamber 23 substantially as a chemical agent particle stream (atomized acetic acid enters the mixing chamber)).
In regard to claim 16, Newman et al. discloses the vaporizing apparatus of claim 1, wherein the second hot gas stream contacts the vaporized chemical agent, forming a chemical agent/gas mixture (Figs. 4-5, where the second hot gas stream 10 contacts the vaporized chemical agent via openings in 21 to form a mixture).
In regard to claim 17, Newman et al. discloses the vaporizing apparatus of claim 16, wherein the chemical agent/gas mixture is directed out of the mixing chamber by a direction of flow of the second hot gas stream (Fig. 4, where the mixture of the chemical agent and the gas is directed out of the mixing chamber at least by the flow of the second gas stream 10 (the direction of flow of the second gas stream 10 and the direction of flow of the mixture must be the same as they flow through 28)).
In regard to claim 18, Newman et al. discloses the vaporizing apparatus of claim 1, wherein the first chamber entrance is located at a top of the neck portion (Fig. 4, where the first chamber entrance 20 is at least located at a top of the neck portion 12).
In regard to claim 21, Newman et al. discloses the vaporizing apparatus of claim 1, wherein the gas stream comprises an inert gas (Fig. 4, where the gas 1 is carbon dioxide which is an inert gas as defined by the applicant’s specification (Paragraph [0048])).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Newman et al. (U.S. Pat. 6974126) in view of Wenrich et al. (U.S. Pat. 5367603).
In regard to claim 2, Newman et al. discloses the vaporizing apparatus of claim 1. Newman et al. does not disclose the hot gas stream and the chemical agent are mixed to provide a substantially non-flammable fumigant agent. Wenrich et al. disclose the hot gas stream and the chemical agent are mixed to provide a substantially non-flammable fumigant agent (Abstract and Fig. 1, where the mixture of the liquid and the heated air is nonflammable and at least a fumigant (smoke is both not flammable and a fumigant)). Newman et al. and Wenrich et al. are analogous because they are from the same field of endeavor which include vaporizing devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Newman et al. such that the hot gas stream and the chemical agent are mixed to provide a substantially non-flammable fumigant agent in view of Wenrich et al. The motivation would have been to prevent explosive accidents from occurring when the mixture is heated, since a vaporized flammable agent would pose a critical safety hazard.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Newman et al. (U.S. Pat. 6974126).
In regard to claim 4, Newman et al. discloses the vaporizing apparatus of claim 3, further comprising: an air regulator (Fig. 4, where there is a regulator 2 which directs the gas stream 10 into the vaporizing apparatus). Newman et al. does not disclose a first gas conduit that extends from the air regulator as a single conduit and splits into two to deliver gas to both the pump and the heater. It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Newman et al. to have a first gas conduit that extends from the air regulator as a single conduit and splits into two to deliver gas to both the pump and the heater, since applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the air regulator and conduits of Newman et al.
In regard to claim 5, Newman et al. discloses the vaporizing apparatus of claim 4, wherein an in-line adjustable valve configured to regulate pressure of incoming chemical agent (Fig. 4 and Column 7 lines 11-20, where there is an in-line adjustable valve 3 which at least regulates pressure of the incoming chemical agent by reducing it from 300 psig to 100 psig). Newman et al. does not disclose a portion of the first gas conduit directing to the pump is fitted with an in-line adjustable valve. It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Newman et al. to have a portion of the first gas conduit directing to the pump is fitted with an in-line adjustable valve, since applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the in-line adjustable valve of Newman et al.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Newman et al. (U.S. Pat. 6974126) in view of Diamant et al. (U.S. Pub. 20180056309).
In regard to claim 29, Newman et al. discloses the vaporizing apparatus of claim 1. Newman et al. does not disclose the heater is an inline air heater. Diamant et al. disclose the heater is an inline air heater (Fig. 1 and Paragraph [0005] and [0022], where the heater is an inline air heater). Newman et al. and Diamant et al. are analogous because they are from the same field of endeavor which include vaporizing devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Newman et al. such that the heater is an inline air heater in view of Diamant et al. The motivation would have been to use a heater that is specifically designed to heat a vaporized gas indirectly, without risk of corrosion to the device.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Newman et al. (U.S. Pat. 6974126) in view of Hild (U.S. Pat. 2745210).
In regard to claim 30, Newman et al. discloses the vaporizing apparatus of claim 1. Newman et al. does not disclose the mixing chamber comprises an outlet that connected to an insulated delivery tube. Hild disclose the chamber comprises an outlet that connected to an insulated delivery tube (Figs. 1-4 and Column 2 lines 41-46, where the chamber comprises an outlet that is at least connected to an insulated delivery tube 13/14). Newman et al. and Hild are analogous because they are from the same field of endeavor which include pest control devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Newman et al. such that the mixing chamber comprises an outlet that connected to an insulated delivery tube in view of Hild, since the insulated delivery tube of Hild could be used with the mixing chamber outlet of Newman et al. The motivation would have been to prevent the gas from cooling and condensing before being distributed to the desired areas.

Response to Arguments
Applicant's arguments (filed 04/04/2022) with respect to the rejection of the claims have been fully considered but they are not persuasive. Newman et al. (U.S. Pat. 6974126) discloses the applicant’s claim 1, as specified under Claim Rejections - 35 USC § 102 above. Newman et al. (U.S. Pat. 6974126) and Diamant et al. (U.S. Pub. 20180056309) discloses the applicant’s claim 29, as specified under Claim Rejections - 35 USC § 103 above. Newman et al. (U.S. Pat. 6974126) and Hild (U.S. Pat. 2745210) discloses the applicant’s claim 30, as specified under Claim Rejections - 35 USC § 103 above. 
Specifically, Newman et al. teaches the first chamber entrance comprises a nozzle that is configured to atomize the chemical agent prior to entry to the neck portion in Column 7, lines 34-42 and Fig. 4, where the first chamber entrance 20 comprises a nozzle that is configured to atomize the chemical agent at least prior to entry to the neck portion (acetic acid is atomized at least at the entrance of the neck portion 12 where lines 9 and 16 meet). Newman et al. also teaches the first hot gas stream contacts the chemical agent in the neck portion of the mixing chamber in Column 7, lines 34-42 and Fig. 4, where the first hot gas stream 9 contacts the chemical agent in the neck portion 12 of the mixing chamber 23 and vaporizing at least part of the chemical agent to form a vaporized chemical agent in Column 7, lines 34-42 and Fig. 4, at least part of the chemical agent is vaporized where lines 9 and 16 meet. Furthermore, Newman et al. teaches the vaporized chemical agent travels towards the body portion to meet and intersect the second hot gas stream in Fig. 4, where the vaporized chemical agent travels towards the body portion (of mixing chamber 23) to meet and intersect the second hot gas stream 10.
Additionally, Diamant et al. teaches the heater is an inline air heater in Fig. 1 and Paragraph [0005] and [0022], where the heater is an inline air heater.
Lastly, Hild teaches the chamber comprises an outlet that connected to an insulated delivery tube in Fig. 4 and Column 2 lines 41-46, where the chamber comprises an outlet that is at least connected to an insulated delivery tube 13/14.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, Notice of References Cited, for the full list of prior art made of record. Particularly the references were cited because they pertain to the state of the art of vaporizing devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604. The examiner can normally be reached Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647